In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
VANDANA BHANDARI,          *
                           *                         No. 11-632V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: June 26, 2013
                           *
SECRETARY OF HEALTH        *                         Stipulation; trivalent influenza (flu) vaccine;
AND HUMAN SERVICES,        *                         acute disseminated encephalomyelitis
                           *                         (ADEM)
               Respondent. *
*************************

                                 UNPUBLISHED DECISION1

Clifford J. Shoemaker, Shoemaker and Associates, Vienna, VA, for Petitioner;
Althea W. Davis, U.S. Department of Justice, Washington, DC, for Respondent.

        On June 24, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed by Vandana Bhandari on October 3, 2011. In her petition, Ms. Bhandari
alleged that the trivalent influenza vaccine, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), and which she received on October 25, 2010, caused her to
sustain the first symptom or manifestation of the onset of acute disseminated encephalomyelitis
(“ADEM”). Ms. Bhandari further alleges that she suffered the residual effects of these injuries
for more than six months. Ms. Bhandari represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition.

        Respondent denies that the flu vaccine caused petitioner’s alleged injuries or any other
injury or her current disabilities.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.



1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Damages awarded in that stipulation include:

       A lump sum payment of $125,000.00 in the form of a check payable to petitioner,
       Vandana Bhandari. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 11-632V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2